 1   Robert S. Green
     GREEN & NOBLIN, P.C.
 2   2200 Larkspur Landing Circle, Ste. 101
     Larkspur, California 94939
 3   Tel: (415) 477-6700
     Fax: (415) 477-6710
 4   -and-
     4500 East Pacific Coast Highway
 5   Fourth Floor
     Long Beach, California 90804
 6   Tel: (562) 391-2487
     rsg@classcounsel.com
 7
     Liaison Counsel for Plaintiffs
 8
     William B. Federman (admitted pro hac vice)
 9   A. Brooke Murphy (admitted pro hac vice)
     FEDERMAN & SHERWOOD
10   10205 N. Pennsylvania Ave.
11   Oklahoma City, OK 73120
     Telephone: 405-235-1560
12   Facsimile: 405-239-2112
     wbf@federmanlaw.com
13   abm@federmanlaw.com
14   Lead Counsel for Plaintiffs
15
                                       UNITED STATES DISTRICT COURT
16

17                                NORTHERN DISTRICT OF CALIFORNIA

18      SHANE MULDERRIG and RONY                     Case No.: 4:19-cv-01765-YGR
        DEVORAH, Individually and on Behalf
19      of All Others Similarly Situated,            PLAINTIFFS’ NOTICE OF
20                                                   PENDENCY OF OTHER ACTION
                          Plaintiff,                 OR PROCEEDING
21
        v.                                           Judge: Hon. Yvonne Gonzalez Rogers
22
        AMYRIS, INC., JOHN G. MELO, and
23      KATHLEEN VALIASEK,
24
                          Defendants.
25

26

27

28

     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                        FILE NO. 4:19-cv-01765-YGR
 1           Pursuant to Local Rule 3-13, Lead Plaintiff Rob Jansen and Plaintiff Vincent Carbone

 2   (collectively “Plaintiffs”) hereby give notice of the pendency of Lavvan, Inc. v. Amyris, Inc.

 3   (“Lavvan”), Case No. 1:20-cv-07386-JPO, filed in the Southern District of New York on

 4   September 10, 2020. See Exhibit 1 (Lavvan complaint), attached hereto.

 5   I.      INTRODUCTION

 6           Local Rule 3-13 provides that whenever a party learns of an action filed in another district

 7   that “involves all or a material part of the same subject matter and all or substantially all of the

 8   same parties” as an action pending in this Court, the “party must promptly” file a notice of

 9   pendency of other action. Local Rule 3-13(a).

10           The above-styled action and the Lavvan action involve a material part of the same subject

11   matter, as discussed infra at Section III. In addition, the Lavvan case is brought against Amyris,

12   Inc., the key defendant in the present action, and thus potentially involves substantially the same

13   parties. Accordingly, Plaintiffs file this mandatory Notice to comply with Local Rule 3-13.

14   II.     DESCRIPTION OF LAVVAN

15           The Lavvan case is brought on behalf of Lavvan, Inc. (“Lavvan”), a company that entered

16   into a Research, Collaboration and License Agreement (“RCL Agreement”) with Amyris, Inc.

17   (“Amyris” or the “Company”). According to the complaint, Amyris never intended to fulfill its

18   obligations under the agreement but instead wanted to publicly announce the partnership in an

19   attempt to “stave off investors’ worries about the company’s hundreds of millions of dollars in

20   losses, crushing debt load, and languishing stock price.” (Exhibit 1 at ¶¶ 2-3). Lavvan alleges

21   that in the course of repudiating the agreement that Amyris never intended to honor, the Company

22   misappropriated intellectual property that Lavvan provided to Amyris pursuant to the RCL

23   Agreement. Lavvan brings claims for trade secret misappropriation and patent infringement.

24   III.    RELATIONSHIP OF LAVVAN TO THIS ACTION

25           Plaintiffs in this action allege that Amyris, John G. Melo (“Melo”) (Amyris’s CEO), and

26   Kathleen Valiasek (“Valiasek”) (Amyris’s then-CFO) knowingly or recklessly issued materially

27   false or misleading statements during the period March 15, 2018 and April 11, 2019 (the “Class

28
                                                      1
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                              FILE NO. 4:19-cv-01765-YGR
 1   Period”). In particular, Plaintiffs allege that Amyris began utilizing accounting rule ASC 606 to

 2   report as recognized royalty revenues what were actually overstated estimates of future royalty

 3   payments at a time when Amyris had “no visibility on the actual royalty.” CAC ¶¶ 23-32, 68. 1

 4   Plaintiffs allege, inter alia, that through this improper application of ASC 606, Amyris was able

 5   to report record financial results and growing revenues (CAC ¶¶ 44, 51, 59, 61-62, 67-68) while

 6   falsely suggesting that these results were due to the growing acceptance of Amyris’s products

 7   (and not Defendants’ application of ASC 606). CAC ¶¶ 44, 51, 53, 62, 67. Plaintiffs allege that

 8   Defendants were motivated to knowingly or recklessly report overstated financial results because

 9   Amyris was buckling under significant debts and needed to conduct a successful secondary

10   offering to generate approximately $46 million of funds needed to keep Amyris afloat. CAC ¶ 91.

11             The Lavvan action relates to Plaintiffs’ action here and involves information obtained

12   through Lavvan’s officers’ direct interactions with Amyris’s officers, including Defendants Melo

13   and Valiasek.

14             A. The Lavvan action includes information about allegedly false or misleading
                  statements made by Defendants during the Class Period and about
15                Amyris’s financial condition during the Class Period.
16             As alleged in the Lavvan complaint, Amyris and Lavvan began negotiating a collaboration
17   in December 2018. Exh. 1 at ¶ 47. According to the Lavvan complaint, “Amyris was in a
18   precarious financial position at that time” and “had actually resorted to borrowing about $1.2
19   million from its CFO Valiasek[.]” Exh. 1 at ¶ 49. The Lavvan complaint alleges that:
20             Following the execution of a term sheet in January 2019, Amyris immediately
               wanted to issue a press release touting the deal. As Lavvan came to learn, Amyris’s
21
               insistence on pushing forward with press releases was reflective of its overall
22             business model. Amyris and its CEO were “addicted” (their own word) to using the
               press to create interest in its stock to drive its stock price upward—allowing
23             Amyris’s perceived public-relations benefits to drive its business decisions. As
               Lavvan came to learn, Amyris measured success by stock-price reactions and
24             market interest in its stock rather than the fundamental business metrics on which
               successful and profitable companies focus.
25

26             Consistent with that approach, and despite the many open issues, Amyris pushed
               forward with its press release, announcing on February 5, 2019, that it was “pleased
27
     1
         “CAC” refers to the Class Action Complaint filed in this action (Dkt. No. 43).
28
                                                     2
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                               FILE NO. 4:19-cv-01765-YGR
 1           to have been recognized by a well-capitalized partner as the company best suited to
             leverage fermentation based technology in the production of the best quality and
 2           lowest cost and sustainably-produced cannabinoids.” Amyris further stated in the
             press release that it stood to receive up to $255 million in payments from its role in
 3
             “development and scaling of technology to produce CBD,” in the form of “an
 4           upfront payment” and further payouts “linked to milestones that are expected over
             the next 12-36 months.”
 5
             Amyris achieved its desired result: In the single trading day following this press
 6           release, Amyris’s stock price increased 74% from a closing price of $3.16 on
             February 4 to a closing price of $5.47 on February 5, well above its past-30-day
 7           peak of $4.22.
 8
             Negotiation of the agreement continued on a quick pace because Amyris was eager
 9           to sign the deal by March 2019 and make a splashy announcement before the end
             of its fiscal quarter at the end of that month. Indeed, Amyris treated the end of the
10           quarter as a deadline for finalizing the agreement—Amyris CEO John Melo and
             CFO Kathleen Valiasek told Lavvan that, ‘if it’s not done by then, we’ll just do it
11           ourselves.’ Amyris apparently knew that it needed something to distract the markets
             from what would be another abysmal quarter and year—Amyris’s results would
12
             again be, in Amyris CEO Melo’s words, “below expectations.”
13
             Consistent with this need, Amyris publicly announced the execution of the RCL
14           Agreement both through a press release and on a public conference call on March
             18, 2019—before the Parties finalized the deal and signed the RCL Agreement the
15           following day, and on the same day that Amyris announced its disappointing
             financial results. While Amyris was expressing time pressure to close the deal and
16           agree to terms in the first quarter of 2019, it would claim to regret and wish to recant
17           those agreed-upon terms only months later.

18   Lavvan Complaint (Exh. 1) at ¶¶ 52-56 (emphasis in original).

19           This information relates to Plaintiffs’ claims that Defendants knowingly or recklessly

20   issued materially false or misleading statements to investors. Indeed, Plaintiffs allege that

21   Defendants strategically announced the signing of the RCL in an attempt to offset Amyris’s same-

22   day partial corrective disclosure that it had missed its revenue guidance. CAC ¶ 72. 2 The

23   aforementioned information from Lavvan, including that Amyris had to resort to borrowing

24
     2
25     The Lavvan action alleges: “On March 18, 2019, Amyris issued a press release announcing it
     had ‘signed a final definitive agreement for cannabinoid development’ with Lavvan. As described
26   above, Amyris’s announcement blatantly misrepresented the status of the RCL Agreement
     because in reality, as the time of the announcement, there were still material open items under
27   discussion and neither Amyris nor Lavvan had executed the RCL Agreement.” Lavvan Compl.
     (Exh. 1) at ¶78.
28
                                                      3
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                                FILE NO. 4:19-cv-01765-YGR
 1   money from its CFO, also relate to Plaintiffs’ allegations that Defendants were motivated to

 2   mislead the investing public due to Amyris’s dire financial condition and the Company’s need to

 3   prop up its stock price to facilitate a $46 million secondary offering to keep the Company in

 4   operation. CAC ¶ 91.

 5           The Lavvan complaint includes further admissions from Defendant Melo relating to these

 6   allegations:

 7           [I]n a meeting with Lavvan CEO Neil Closner, Amyris CEO Melo likened
             Amyris’s decision to enter the RCL Agreement and partner with Lavvan on
 8           biosynthetic cannabinoids to ‘cutting off the arm to save the body’: Amyris needed
             to agree to create biosynthetic cannabinoids for Lavvan and cede control over
 9
             commercialization and manufacturing to Lavvan in order to get Lavvan’s cash and
10           partnership to ‘save the body’ of the company—as Amyris wanted the press release
             about its partnership with Lavvan and entry into this space to pump its stock price
11           and facilitate much-needed efforts to raise capital. This behavior is emblematic of
             Amryis’s apparent corporate ethos under the ‘leadership’ of CEO John Melo—do
12           whatever it takes to boost the stock price today, even if that means trouble down
             the road. Indeed, this is sufficiently regular behavior for Amyris that Melo actually
13
             admitted to Lavvan CEO Neil Closner in a December 2019 meeting that Melo was
14           ‘exhausted’ from constantly having to do what it takes to keep his company’s stock
             price afloat.”
15
     Lavvan Compl. (Exh. 1) at ¶ 15. The Lavvan complaint also clarifies that, during a meeting with
16
     Lavvan’s CEO Closner, Melo admitted to entering into the RCL Agreement with Lavvan only
17
     because Amyris was desperate to increase the Company’s stock price and to raise money:
18
             Given Melo’s expressed disdain for the RCL Agreement, Closner asked Melo why
19           Amyris agreed to sign it just five months earlier. Melo explained that he needed to
20           be “careful” about what he said “because this may end up putting me on the witness
             stand.” Even so, Melo proceeded to admit that Amyris was facing serious
21           difficulties when it signed the RCL Agreement, and…Melo likened Amyris’s
             decision to enter the RCL Agreement to “cutting off the arm to save the body.”
22
     Id. at ¶ 96. These issues relate to Plaintiffs’ motive claims. CAC ¶ 91.
23
             B. Melo’s “addiction” to making knowingly false or misleading statements to
24              investors relates to Plaintiffs’ falsity and scienter claims.
25           The Lavvan action further relates to Plaintiffs’ action by describing instances in which
26   Defendant Melo knowingly issued materially false or misleading statements, including false
27   statement about Amyris’s expected revenues:
28
                                                      4
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                              FILE NO. 4:19-cv-01765-YGR
 1           On November 7, 2019, during another earnings call, Melo continued to promise
             major revenue to investors from Amyris’s collaboration with Lavvan. Melo stated
 2           that Amyris’s payments from Lavvan would be “between $20 million to $25
             million this year,” and “$70 million to $75 million next year.”
 3
             Melo’s representations to investors did not reflect reality—because by the fall of
 4
             2019, it was clear that Amyris would not reach any milestones that year and
 5           therefore would not be entitled to any further payments beyond the $10 million
             upfront payment it received in May…. [A]nd there would be no way to do so and
 6           commercialize the necessary volume required to achieve any additional milestone
             before year’s end…. Each of those steps [needed to achieve the milestone] would
 7           take at least a few months by themselves. Melo thus knew or should have known
             that his statements to investors were false and misleading.
 8

 9   Lavvan Compl. (Exh. 1) at ¶¶ 102-03 (emphasis in original). According to the allegations in

10   Lavvan, “Amyris still has not achieved a single developmental milestone” let alone the multiple

11   milestones that Melo told investors would be completed by end-of-year 2019. Id. at ¶ 104. The

12   Lavvan action also provides information about additional misrepresentations by Melo, including

13   a public announcement by Melo that Amyris was “providing samples” to Lavvan, when this was

14   “plainly false.” Id. at ¶ 112; see also id. at ¶¶ 113-14. According to the Lavvan action, “Lavvan

15   CEO Closner told Amyris CEO Melo that he needed to stop misrepresenting the terms and

16   progress of the RCL Agreement to the Public. Amyris CEO Melo responded that his propensity

17   to over-promise was ‘like an addiction’ and ‘something he could not control.’” Id. at ¶ 116. The

18   misrepresentations from Melo were so frequent and egregious that Lavvan insisted that the RCL

19   Agreement be amended to include terms that “place[d] constraints on Melo.” Id. at ¶ 117. These

20   attempts to prevent Melo from issuing materially false or misleading statements to investors were

21   ultimately unsuccessful, according to the Lavvan complaint. See, e.g., id. at ¶¶ 158, 160, 208-10.

22           Information from Lavvan concerning Melo’s propensity to overstate revenues or to over-

23   promise to investors relates to Plaintiffs’ allegations that Melo knowingly or recklessly issued

24   materially false or misleading statements to the public. See, e.g., CAC ¶ 90.

25           C. Amyris’s false and improper accounting of revenues relates to Plaintiffs’
                claims of improper accounting of revenues.
26
             Finally, the Lavvan action relates to Plaintiffs’ action in that it describes a similar practice
27
     by Amyris and Melo to allegedly improperly recognizing revenue. According to the complaint
28
                                                        5
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                                 FILE NO. 4:19-cv-01765-YGR
 1   in Lavvan, toward the end of 2019, “Amyris initiated a series of frantic requests to amend the

 2   RCL Agreement to accelerate the timing and recognition of existing milestone payments.”

 3   Lavvan Compl. (Exh. 1) at ¶ 120. The Lavvan action describes one such request by Melo as

 4   follows:

 5           On December 11, 2019, Amyris CEO Melo and Lavvan CEO Closner met in
             Amyris’s offices in California. Melo told Closner that he needed to be able to send
 6           Lavvan invoices showing 2019 dates for work that would not be completed until
             2020. He explained that Amyris was banking on $70 million more from Lavvan
 7
             before the end of 2020.
 8
     Id. at ¶ 122. Thus, “Amyris now wanted to collect unearned milestone payments anyway—or at
 9
     least be able to report additional revenue.” Id. at ¶ 123. After Melo’s request, Amyris decided
10
     it did not need Lavvan to send invoices for unperformed work because “Amyris had realized that
11
     accounting rules allowed it to book sufficient revenue ahead of time…. by using accounting rules
12
     that allow it (subjectively) to book a percentage of completion of the milestones.” Id. at ¶ 127.
13
     As such, for Q4 2019, Amyris reported $8.3 million in revenue under the RCL Agreement that
14
     had not been earned. Id. However, “Amyris’s revenue-recognition strategy drew the attention of
15
     its internal and external auditors, and in March 2020, Amyris sought to enlist Lavvan to help
16
     justify Amyris’s accounting.” Id. at ¶ 154. The Lavvan complaint explains:
17
              In order to book against that future revenue, however, Amyris needed Lavvan to
18           sign a letter about Amyris’s performance. Closner explained that Lavvan would
             naturally need to review such a letter before signing. Melo explained that it was
19           important for Amyris to be able to book future payments from Lavvan because
             otherwise, Amyris would “miss street expectations by about four to five million
20
             bucks.”
21
             Around this time, Amyris sent Lavvan a draft letter, addressed to Amyris’s outside
22           auditor Macias Gini & O’Connell LLP, for Lavvan to sign. The draft was riddled
             with misstatements and misrepresentations….
23
             Rather than giving Lavvan the freedom to amend the letter to accurately reflect the
24           work Amyris had done to date, Melo told Lavvan to simply delete—but not provide
             any comment on—any language Lavvan did not “like.”
25
             Meanwhile, Amyris continued to represent to the public that it was making progress
26           on the development of cannabinoids….
27                                                  ***
28
                                                     6
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                             FILE NO. 4:19-cv-01765-YGR
 1           Lavvan signed a letter for Macias Gini & O’Connell LLP on the morning of March
             13. The letter indicated Lavvan’s understanding that Amyris would, before the end
 2           of the month, provide confirmatory data indicating that it had met additional
             milestones. Later that day, Amyris submitted its annual report for 2019 and hosted
 3
             its investor call. For the second year in a row, it lost over $200 million. Of its
 4           reported revenue, 12% came from Lavvan. Amyris still has not delivered the
             confirmatory data it was to provide Lavvan by the end of March. The letter that
 5           Amyris fashioned for its own auditor, and that Amyris induced Lavvan to sign by
             falsely representing it would provide certain data to Lavvan, has now proven to be
 6           fraudulent.
 7   Id. at ¶¶ 155-58, 162. Similarly, during an April 14, 2020 Joint Steering Committee meeting,
 8   “Amyris COO Alvarez had described to Lavvan how Amyris had regularly commercialized
 9   unprofitable molecules and then explained how they hide it financially.” Id. at ¶ 178 (emphasis
10   in original); see also id. at ¶ 179.
11           The Lavvan action further alleges that Amyris also wanted Lavvan to deceive Amyris’s
12   investment bankers:
13           Only a few weeks after its March 13 annual report and investor call, Amyris asked
             Lavvan to participate in a different diligence process, this time with its investment
14
             bankers. Lavvan CEO Closner received several messages from the Amyris team
15           about the importance of the diligence call, which was related to the $200 million
             private placement Amyris would go on to complete in June.
16
             Surprisingly, this time Amyris wanted Lavvan to confirm for the bankers the exact
17           opposite of what it was confirming for auditors: that Amyris was not working on
             THC. Because THC remains a controlled substance subject to strict regulatory
18           scrutiny, Amyris sought this reassurance for regulatory and investor-relations
19           reasons. That is, Amyris wanted to be able to book revenue toward work on THC
             while telling its bankers it was not working on THC. As Melo impliedly confirmed
20           in future calls with Closner, it was apparent to Lavvan that Amyris was trying to
             mislead the bankers about its THC work because the diligence questions that the
21           bankers provided included the leading question: “Please confirm that you are only
             working on CBD and CBG and not THC products.” When Closner confronted Melo
22           about this inconsistency during a call on April 6, 2020, and asked Melo “how do
23           you want me to answer that, John?” Melo was silent.

24   Id. at ¶¶ 163-65.

25           Information from Lavvan about Amyris and Melo’s alleged attempts to overstate and

26   improperly account Amyris’s revenue relates to Plaintiffs’ allegations that Amyris, Melo, and

27   Valiasek knowingly or recklessly misapplied ASC 606 to report overstated revenues. See, e.g.,

28
                                                     7
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                             FILE NO. 4:19-cv-01765-YGR
 1   CAC ¶¶ 44, 51, 53 59, 61-62, 67-68. Information from the Lavvan action about Melo’s alleged

 2   attempts to deceive investment bankers further relates to Plaintiffs’ scienter claims, including

 3   claims that Amyris was motivated to report falsely positive financial results in order to conduct a

 4   successful secondary offering to secure needed funding. See CAC ¶ 91.

 5   IV.     FORMAL COORDINATION BETWEEN THE ACTIONS IS NOT WARRANTED

 6           Plaintiffs do not believe that consolidation or formal coordination between the two actions

 7   is warranted. Because the present action and the Lavvan case have different claims, different

 8   parties, and different legal standards, it is highly unlikely that consolidation or formal

 9   coordination would avoid conflicts or promote efficiencies. To the contrary, because of the

10   differences between the two cases, including that the present case is brought as a class action, it

11   is likely that consolidation would create considerable inefficiencies and complications. To the

12   extent that informal coordination of discovery may be appropriate (if at all), this would need to

13   wait until after a ruling on the pending motion to dismiss (Dkt. No. 45) pursuant to the statutory

14   discovery stay in this action. See 15 U.S.C. § 78u-4(b)(3)(B) (staying discovery in securities

15   actions until after the disposition of a motion to dismiss).

16   Dated: September 21, 2020                      Respectfully submitted,

17                                                  /s/A. Brooke Murphy
                                                    A. Brooke Murphy (admitted pro hac vice)
18                                                  William B. Federman (admitted pro hac vice)
                                                    FEDERMAN & SHERWOOD
19
                                                    10205 North Pennsylvania Avenue
20                                                  Oklahoma City, Oklahoma 73120
                                                    Tel: (405) 235-1560/Fax: (405) 239-2112
21                                                  -and-
                                                    212 W. Spring Valley Road
22                                                  Richardson, TX 75081
                                                    abm@federmanlaw.com
23
                                                    wbf@federmanlaw.com
24
                                                    Lead Counsel for Plaintiffs
25
                                                    Robert S. Green
26                                                  GREEN & NOBLIN, P.C.
27                                                  2200 Larkspur Landing Circle, Ste. 101
                                                    Larkspur, California 94939
28                                                  Tel: (415) 477-6700/Fax: (415) 477-6710
                                                      8
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                               FILE NO. 4:19-cv-01765-YGR
 1                                                  -and-
                                                    4500 East Pacific Coast Highway
 2                                                  Fourth Floor
                                                    Long Beach, CA 90804
 3                                                  rsg@classcounsel.com
 4
                                                    Liaison Counsel for Plaintiffs
 5

 6

 7

 8

 9                                       CERTIFICATE OF SERVICE

10           I hereby certify that this document was filed through the ECF system and will be sent

11   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

12   and paper copies will be sent to those indicated as non-registered participants on Monday,

13   September 21, 2020.

14                                                         /s/A. Brooke Murphy
                                                           A. Brooke Murphy
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
     Plaintiffs’ Notice of Pendency of
     Other Action or Proceeding                                               FILE NO. 4:19-cv-01765-YGR
